DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Regarding Claims 1 and 11, it is stated in lines 11-12 and 8, respectively, “an occurrence of a detach event and a sink attach”. It is unclear as to which device is being “detached” and which device is being “attached”. More specifically, earlier in each claim, it is stated that “the charging device and the USB device are connected to the electronic device”. However, it is unclear as to whether either of these devices is the device that is “detached”. Furthermore, it is unclear as to what sink device is “attached”. Accordingly, the claims fail to comply with 35 U.S.C. § 112(b) because they omit essential elements.
All claims that are not specifically addressed are rejected due to a dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sporck et al. (“Sporck”) (U.S. Patent Application Publication Number 2019/0065422) and Nge et al. (“Nge”) (U.S. Patent Application Publication Number 2019/0004584).
Regarding Claims 1 and 11, Sporck discloses an electronic device (Figure 1, item 102) comprising: 
a universal serial bus (USB) connector (Figure 1, item 112) which is connectable to at least one of a charging device (Figure 1, item 116) and a USB device (Figure 1, item 128) through a dual gender (Figure 1, item 100, paragraph 0025); and 
at least one processor (Figure 8, item 802) electrically coupled to the USB connector, wherein the at least one processor is configured to: 
detect that the charging device and the USB device are connected to the electronic device through the dual gender connected to the USB connector (Figure 7B, items 752-760, paragraphs 0044-0045), 
in response that the charging device and the USB device are connected to the electronic device via the dual gender connected to the USB connector, determine a voltage equal to or less than a maximum voltage of the USB device as a charging voltage of the electronic device (paragraph 0041; i.e., determining the necessary power required to operate; the voltage is negotiated [see paragraph 0039] and therefore may be chosen to be “equal to or less than a maximum voltage of the USB device”), and

Sporck does not expressly disclose based on an occurrence of a detach event and a sink attach, determine a voltage equal to or less than a maximum voltage of the USB device as a charging voltage of the electronic device.
In the same field of endeavor (e.g., USB power control techniques), Nge teaches based on an occurrence of a detach event (paragraphs 0036-0037 and also 0045-0050) and a sink attach (paragraphs 0032-0033 and also 0040-0044), determine a voltage equal to or less than a maximum voltage of the USB device as a charging voltage of the electronic device (paragraph 0032; i.e., it is possible that a sink device is detached [the claimed “detach event”] and subsequently it or another sink device is attached [the claimed “sink attach”]; once a sink device [the claimed “USB device”] is attached, the devices negotiate for a specific voltage to be used on the USB line).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Nge’s teachings of USB power control techniques with the teachings of Sporck, for the purpose of avoiding damage to the USB device from a sudden connection or disconnection. See Nge, abstract.

Regarding Claims 2 and 12, Sporck discloses wherein the charging voltage is determined based on a maximum voltage supportable by the USB device (paragraphs 0031 and 0045).

Regarding Claims 3 and 13, Sporck discloses wherein, when the charging device and the USB device are connected to the electronic device, the at least one processor is further configured to: acquire, from the charging device, a list including information about charging voltages supportable by the charging device, and determine, as the charging voltage of the electronic device, a charging voltage, 

Regarding Claims 4 and 14, Sporck discloses wherein, when the charging device and the USB device are connected to the electronic device, the at least one processor is further configured to: acquire, from the charging device, a list including information about charging voltages supportable by the charging device, select a charging voltage from among the charging voltages supportable by the charging device, and compare the selected charging voltage with a designated voltage, and determine whether to request the charging device to provide the selected charging voltage (Figure 7A, items 710 and 712).

Regarding Claims 5 and 15, Sporck discloses wherein the at least one processor is further configured to: when the selected charging voltage is smaller than or equal to the designated voltage, request the charging device to provide the selected charging voltage, when the selected charging voltage is greater than the designated voltage, reselect another charging voltage from among the charging voltages included in the acquired list, and compare the another reselected charging voltage with the designated voltage, and determine whether to request the charging device to provide the another reselected charging voltage (paragraph 0041).

Regarding Claims 6 and 16, Sporck discloses wherein the at least one processor is further configured to: when the charging device and the USB device are connected to the electronic device, compare a current charging voltage received from the charging device with a designated voltage, when the current charging voltage is greater than the designated voltage, select a charging voltage smaller than or equal to the designated voltage from among charging voltages supportable by the charging 

Regarding Claims 7 and 17, Sporck discloses wherein the at least one processor is further configured to detect the connection of the charging device and the USB device to the electronic device through the USB connector, based on at least one of a role change related to power of the electronic device, identification information of the USB device, or a change in a current level recognized through a CC pin of the USB connector (paragraph 0037).

Regarding Claims 8 and 18, Sporck discloses wherein the at least one processor is further configured to: detect occurrence of a detach event based on a resistance value recognized by a CC pin of the USB connector in a state where a role of the electronic device corresponds to a source device for providing a voltage, based on the resistance value recognized by the CC pin of the USB connector, determine whether the role of the electronic device is switched to a sink device for receiving a voltage within a designated time from a time point at which the detach event occurs, and when the role of the electronic device is switched to the sink device for receiving a voltage within the designated time from the time point at which the detach event occurs, determine that, in addition to the state where the USB device has been connected to the electronic device through the USB connector, the charging device is connected to the electronic device (paragraph 0025).

Regarding Claims 9 and 19, Sporck discloses wherein the at least one processor is further configured to: detect a connection of the USB device to the USB connector based on the resistance value recognized by the CC pin of the USB connector, acquire identification information of the USB device from the USB device and store the acquired identification information, when the detach event 

Regarding Claims 10 and 20, Sporck discloses wherein the processor is configured to: detect a current level change by a CC pin of the USB connector, and when the current level change satisfies a designated condition, determine that, in addition to a state where the charging device has been connected to the electronic device through the USB connector, the USB device is connected to the electronic device (paragraph 0025).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185